


109 HR 6148 IH: To designate Campbell County, Virginia, as a qualified

U.S. House of Representatives
2006-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6148
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2006
			Mr. Goode introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To designate Campbell County, Virginia, as a qualified
		  nonmetropolitan county for purposes of the HUBZone programs of the Small
		  Business Administration.
	
	
		1.Designation of Campbell
			 County, VirginiaSubsection
			 (p)(4) of section 3 of the Small Business Act (15 U.S.C. 632(p)(4)) is amended
			 by adding at the end the following:
			
				(E)Special rule for
				Campbell County, VirginiaNotwithstanding subparagraph (B), the
				term qualified nonmetropolitan county includes Campbell County,
				Virginia.
				.
		
